SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

311
KA 15-01071
PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                            ORDER

ALDEN FULLER, DEFENDANT-RESPONDENT.


WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR APPELLANT.

FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
J. Brunetti, A.J.), dated February 6, 2015. The order granted the
motion of defendant to dismiss an indictment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 4 and 8, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    April 29, 2016                        Frances E. Cafarell
                                                  Clerk of the Court